UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21327 Dreyfus Manager Funds II (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund ABERCROMBIE & FITCH CO. Ticker: ANF Security ID: 002896207 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward F. Limato For Against Management 2 Elect Director Robert A. Rosholt For Against Management 3 Elect Director Craig R. Stapleton For Against Management 4 Elect Director Elizabeth M. Lee For Against Management 5 Ratify Auditors For For Management 6 Approve Omnibus Stock Plan For For Management 7 Require Independent Board Chairman Against Against Shareholder 8 Declassify the Board of Directors Against For Shareholder 9 Adopt ILO Based Code of Conduct Against Against Shareholder AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William L. Davis, III For For Management 1.2 Elect Director W. Douglas Ford For For Management 1.3 Elect Director Evert Henkes For For Management 1.4 Elect Director Margaret G. McGlynn For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR
